Exhibit 10.1

AMENDMENT NO. 1

THIS AMENDMENT NO. 1, dated as of August 31, 2012 (this “Amendment”), of the
Credit Agreement referenced below by and among HURON CONSULTING GROUP INC., a
Delaware corporation, as Borrower, the Guarantors identified herein, the Lenders
identified on the signature pages hereto, and BANK OF AMERICA, N.A., as
Administrative Agent for and on behalf of the Lenders. Capitalized terms used
but not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, a $350 million credit facility consisting of a $150 million revolving
credit facility and a $200 million term loan facility has been established in
favor of the Borrower pursuant to the terms of that certain Amended and Restated
Credit Agreement dated as of April 14, 2011 (as amended and modified, the
“Credit Agreement”) by and among Huron Consulting Group Inc., a Delaware
corporation, as Borrower, certain subsidiaries of Huron Consulting Group Inc.,
as Guarantors, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent and Collateral Agent;

WHEREAS, the Borrower has requested certain modifications to the terms of the
Credit Agreement, including, among other things, an increase in revolving loan
commitments and term loan commitments, a reduction in pricing, and an extension
of the credit facilities under the Credit Agreement; and

WHEREAS, the Lenders have agreed to the requested amendments on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Modifications in respect of Senior Credit Facilities. The Credit
Agreement is, effective as of the Amendment No. 1 Effective Date (as defined
below), hereby amended as follows:

1.1 Increase in Commitments under the Revolving Credit Facility. The Aggregate
Revolving Committed Amount, as referenced and defined in Section 2.01(a), is
being increased from ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) to TWO
HUNDRED FORTY SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS ($247,500,000) and the
loans and commitments thereunder reallocated, as provided herein. Schedule 2.01
to the Credit Agreement is amended and restated as attached hereto to give
effect to the increase and reallocation of Revolving Commitments.

1.2 Increase in Commitments under the Term Loan Facility. The Term Loan, as
referenced in Section 2.01(b), is being increased from ONE HUNDRED EIGHTY
MILLION DOLLARS ($180,000,000) to TWO HUNDRED TWO MILLION FIVE HUNDRED THOUSAND
DOLLARS ($202,500,000) and the interests in the Term Loan thereunder
reallocated, as provided herein. Schedule 2.01 to the Credit Agreement is
amended and restated as attached hereto to give effect to the increase and
reallocation of the Term Loan Commitments.

1.3 Assignment of Interests. The Lenders shall purchase and sell assignment
interests in the loans and commitments under the Credit Agreement to give effect
to the increase and reallocation of loans and commitments as provided herein and
reflected on Schedule 2.01, as revised, attached hereto.



--------------------------------------------------------------------------------

Section 2. Amendment. The Credit Agreement is, effective as of the Amendment
No. 1 Effective Date (as defined below), hereby amended as follows:

2.1. In Section 1.01 (Defined Terms), the following terms are added, or amended,
to read as follows:

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Amendment No. 1 Effective Date is Two Hundred Forty Seven Million Five Hundred
Thousand Dollars ($247,500,000).

“Amendment No. 1” means Amendment No. 1, dated as of August 31, 2012, to this
Credit Agreement.

“Amendment No. 1 Effective Date” means the date on which the conditions to
effectiveness for Amendment No. 1 have been met and Amendment No. 1 becomes
effective, being August 31, 2012.

“Applicable Percentage” means the following percentages per annum, based upon
the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

           Revolving Loans and Term Loan              

Pricing
Tier

  

Consolidated Leverage

Ratio

   Eurodollar
Rate Loans     Base Rate
Loans     Letter of Credit
Fee     Commitment
Fee  

5

   > 2.5:1.0      2.25 %      1.25 %      2.25 %      0.35 % 

4

   > 2.0:1.0, but £ 2.5:1.0      2.00 %      1.00 %      2.00 %      0.30 % 

3

   > 1.5:1.0, but £ 2.0:1.0      1.75 %      0.75 %      1.75 %      0.25 % 

2

   > 1.0:1.0, but £ 1.5:1.0      1.50 %      0.50 %      1.50 %      0.20 % 

1

   £ 1.0:1.0      1.25 %      0.25 %      1.25 %      0.15 % 

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day immediately following the date on which such Compliance Certificate
is delivered in accordance with Section 7.02(b). The Applicable Percentage in
effect from the Amendment No. 1 Effective Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b) for the fiscal quarter ending
September 30, 2012 shall be determined based upon Pricing Tier 4.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Percentage for any period shall be subject to
the provisions of Section 2.10(b).

“Consolidated EBITDA” means, for any period for the Borrower and its
Subsidiaries, the sum of (a) Consolidated Net Income, plus, (b) to the extent
deducted in determining such

 

2



--------------------------------------------------------------------------------

Consolidated Net Income, (i) Consolidated Interest Expense, plus (ii) Taxes,
plus (iii) depreciation and amortization, plus (iv) non-cash stock and
equity-based compensation expense, plus (v) non-cash charges for goodwill
impairment and impairment of other acquisition-related intangible assets, plus
(minus) (vi) non-cash charges (non-cash gains) resulting from the quarterly
valuation of acquisition-related earn-outs and other contingent assets and
liabilities pursuant to Statement of Financial Accounting Standards No. 141
(Revised) as it relates to acquisitions completed subsequent to January 1, 2009,
plus (vii) for periods ending up to and including June 30, 2010, charges
resulting from the settlement of the St. Vincent litigation in an aggregate
amount up to $4.8 million, plus (viii) for periods ending up to and including
December 31, 2012, charges resulting from the restatement of financial
statements for fiscal years 2006 through 2009, net of insurance proceeds and
other amounts recouped in connection therewith, up to $8.7 million in fiscal
year 2010 and up to $8 million in the aggregate in fiscal years 2011 and 2012,
plus (ix) non-cash restructuring charges taken in any period, provided that
“Consolidated EBITDA” will be reduced in any subsequent period to the extent
that cash payment is made in respect thereof, plus (minus) (x) non cash charges
(non-cash gains) from the settlement of the shareholder class action lawsuit,
plus (minus) (xi) non-cash losses (non-cash gains) resulting from mark-to-market
adjustments or losses (gains) resulting from early termination in respect of
interest rate swap and hedging agreements pursuant to Statement of Financial
Accounting Standards No. 133, without duplication for any such amounts included
in “Consolidated Interest Expense”, plus (minus) (xii) charges relating to the
write-off of capitalized costs and expenses or other non-cash losses (gains)
relating to the existing senior credit facility on its extinguishment and
refinancing, without duplication or other non-cash losses (gains) for any such
amounts included in “Consolidated Interest Expense”, plus (xiii) reasonable
costs and expenses relating to acquisitions and financing transactions (other
than those relating to the existing senior credit facility), or amortization of
such expense previously capitalized, of up to $4 million in any such period, and
plus (xiv) other non-recurring non-cash charges that do not involve cash
payments in future periods as may be approved by the Administrative Agent.
Except as otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination. For purposes
of determining the Consolidated Leverage Ratio (including for purposes of
determining the applicable pricing level for the Applicable Percentage and for
compliance with the maximum Consolidated Leverage Ratio financial covenant), but
only for such purposes, Consolidated EBITDA will be made on a Pro Forma Basis.

“Debt Issuance” means the issuance by the Borrower or any of its Subsidiaries of
any Funded Indebtedness, other than as permitted under Section 8.03.

“Maturity Date” means (a) as to the Revolving Obligations, the Revolving
Termination Date, and (b) as to the Term Loan, August 31, 2017.

“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a) no Default or Event of Default
shall exist immediately before or immediately after giving effect thereto on a
Pro Forma Basis, (b) the property acquired (or the property of the Person
acquired) in such Acquisition is used or useful in the same or a similar line of
business as the Borrower and its Subsidiaries were engaged in on the Closing
Date (or any reasonable extensions or expansions thereof), (c) in the case of an
Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (d) in the case of any Acquisition, or series of
related Acquisitions, with Acquisition Consideration in excess of $15 million
the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that the Loan Parties will be in compliance
with the financial covenants set forth in Section 8.11 as of the end of the
period of the four fiscal quarters most recently ended for which

 

3



--------------------------------------------------------------------------------

the Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b) after giving effect to such Acquisition on a Pro Forma Basis, (e) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto), (f) if such transaction
involves the purchase of an interest in a partnership between any Loan Party as
a general partner and entities unaffiliated with the Borrower as the other
partners, such transaction shall be effected by having such equity interest
acquired by a corporate holding company directly or indirectly wholly-owned by
such Loan Party newly formed for the sole purpose of effecting such transaction,
(g) the Acquisition Consideration for any such Acquisition, or series of related
Acquisitions, shall not exceed $75 million, and (h) the Acquisition
Consideration for all such Acquisitions occurring in any period of twelve
consecutive months shall not exceed $150 million.

“Revolving Termination Date” means August 31, 2017.

“Term Loan Commitment” means, for each Lender, the commitment of such Lender to
make a portion of the Term Loan pursuant to Section 2.01(b), in the principal
amount set forth opposite its name on Schedule 2.01; provided that at any time
after funding, determinations of “Required Lenders” shall be based on the
Outstanding Amount of the Term Loan. The aggregate principal amount of the Term
Loan Commitments on the Amendment No. 1 Effective Date is Two Hundred Two
Million Five Hundred Thousand Dollars ($202,500,000).

2.2. Section 2.01 is amended and restated to read as follows:

2.01. Loans and Commitments.

(a) Revolving Commitments. Subject to the terms and conditions set forth herein,
during the Availability Period, each Lender severally agrees to make loans (each
such loan a “Revolving Loan”) to the Borrower in Dollars from time to time;
provided that after giving effect to Amendment No. 1, (i) Total Revolving
Outstandings shall not exceed TWO HUNDRED FORTY-SEVEN MILLION FIVE HUNDRED
THOUSAND DOLLARS ($247,500,000) (as such amount may be increased or decreased in
accordance with the provisions hereof, the “Aggregate Revolving Committed
Amount”), and (ii) such Lender’s Revolving Commitment Percentage of the
aggregate Outstanding Amount of Total Revolving Outstandings shall not exceed
such Lender’s Revolving Committed Amount. Revolving Loans may be repaid and
reborrowed as provided herein, and may consist of Base Rate Loans, Eurodollar
Rate Loans or a combination thereof, as the Borrower may request. On the
Amendment No. 1 Effective Date, the Revolving Commitments and Revolving
Obligations will be increased and reallocated as shown on Schedule 2.01, as
amended and restated pursuant to Amendment No. 1.

(b) Term Loan. The Lenders made a term loan (the “Term Loan”) of Two Hundred
Million Dollars ($200,000,000) to the Borrower in Dollars on the Closing Date.
As of the Amendment No. 1 Effective Date, principal amortization payments of
$20,000,000 have been made on the Term Loan and the outstanding principal
balance of the Term Loan immediately prior to the Amendment No. 1 Effective Date
is One Hundred Eighty Million Dollars ($180,000,000). On the Amendment No. 1
Effective Date, the Term Loan Commitments shall be increased to Two Hundred Two
Million Five Hundred Thousand Dollars ($202,500,000) and the interests of the
Lenders in the Term Loan will be reallocated as shown on Schedule 2.01, as
amended and restated pursuant to Amendment No. 1. The Term Loan may consist of
Base Rate Loans or Eurodollar Rate Loans, or a combination thereof, as further
provided herein.

(c) Incremental Loans and Commitments. The Borrower shall have the

 

4



--------------------------------------------------------------------------------

right, upon at least five Business Days’ prior written notice to the
Administrative Agent, to increase the Aggregate Revolving Commitments hereunder,
establish new or additional incremental term loan commitments under the Term
Loan or establish new or additional term loans hereunder at any time after the
Closing Date, subject, however, in any such case, to satisfaction of the
following conditions precedent:

(i) the aggregate amount of all such increases during the term of this Agreement
after the Amendment No. 1 Effective Date shall not exceed $50,000,000;

(ii) no Default or Event of Default shall exist immediately before or
immediately after giving effect to such increase on a Pro Forma Basis (assuming
for purposes hereof, that the entire amount of Revolving Commitments, as
increased, is fully drawn and funded);

(iii) the establishment of the incremental commitments and the extension of
credit thereunder are subject to satisfaction of the conditions to all Credit
Extensions in Section 5.02;

(iv) such increase shall be in a minimum amount of $10 million and integral
multiples of $1 million in excess thereof (or such lesser amounts as the
Administrative Agent may agree);

(v) such increase shall be effective only upon receipt by the Administrative
Agent of (x) additional Commitments in a corresponding amount of such requested
increase from either existing Lenders and/or one or more banks and other
financial institutions that qualify as Eligible Assignees (it being understood
and agreed that no existing Lender shall be required to provide an additional
Commitment) and (y) documentation from each bank and financial institution
providing an additional Commitment evidencing its additional Commitment and its
obligations under this Agreement in form and substance reasonably acceptable to
the Administrative Agent;

(vi) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower and the Guarantors) it may
reasonably request relating to the corporate or other necessary authority for
such increase and the validity of such increase and any other matters relevant
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent;

(vii) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect to such increase
on a Pro Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the end of the period of the four
fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) and (b);

(viii) if any Eurodollar Rate Loans are outstanding at the time of such
increase, the Borrower shall prepay such Eurodollar Rate Loans or convert such
Eurodollar Rate Loans to Base Rate Loans (such prepayment or conversion to be
subject to Section 3.05) as necessary to give effect to the revised commitment
amounts and percentages;

(ix) if any Loans are outstanding at the time of any such increase in loans or
commitments, payments and adjustments will be made among the Lenders as
necessary to give effect to the revised commitment amounts and percentages;

 

5



--------------------------------------------------------------------------------

(x) in the case of an increase in the amount of the Term Loan or another term
loan established hereunder after the first principal amortization payment date,
adjustments will be made to the schedule of amortization payment, as
appropriate, to give effect thereto such that payments of principal, interest
and other amounts will be made on the same basis as for the underlying term loan
and the principal amortization payments made to the holders of the existing
underlying term loan will be not less than that which was payable prior to
giving effect to the incremental term loan;

(xi) any term loan established hereunder will have a final maturity date that is
coterminous with or later than the final maturity date for the Term Loan and an
average life-to-maturity on the date of issuance longer than the average
life-to-maturity for the Term Loan;

(xii) any new Lender providing loans and commitments must be reasonably
acceptable to the L/C Issuer and the Swing Line Lender; and

(xiii) lenders providing loans and commitments for such increase in the
Aggregate Revolving Commitments will provide a Lender Joinder Agreement and such
other agreements reasonably acceptable to the Administrative Agent.

In connection with establishment of any such incremental loans or commitments
hereunder, (1) none of the Lenders or their affiliates shall have any obligation
to provide any of the incremental loans or commitments without their prior
written approval, (2) neither the Administrative Agent nor any of the Arrangers
shall have any responsibility for arranging the incremental loans or commitments
without their prior written consent and subject to such conditions, including
fee arrangements, as they may provide in connection therewith and (3) Schedule
2.01 will be deemed to be revised to reflect the Lenders, loans, commitments and
pro rata shares or percentages after giving effect to establishment thereof.

2.3. In Section 2.07(c) (Repayment of Loans – Term Loan), the amortization
schedule is amended to read as shown on Schedule 2.07(c).

2.4. In Section 8.03 (Indebtedness), subsection (i) is amended to read as
follows:

(i) unsecured Indebtedness for borrowed money of the Borrower in an aggregate
principal amount not to exceed $150 million, provided that (i) no Default or
Event of Default shall exist immediately before or immediately after giving
effect thereto on a Pro Forma Basis, (ii) the Borrower shall deliver a
certificate from a Responsible Officer in form and detail reasonably
satisfactory to the Administrative Agent confirming the foregoing and
demonstrating compliance with the financial covenants after giving effect
thereto on a Pro Forma Basis, and (iii) the covenants, terms and conditions of
such Indebtedness shall not be more restrictive, in any material respect, than
the covenants, terms and conditions hereunder;

2.5. In Section 8.06 (Restricted Payments), subsection (c) is amended to read as
follows:

(c) the Borrower may declare and make other Restricted Payments; provided that
(i) no Default or Event of Default shall exist immediately before or immediately
after giving effect thereto on a Pro Forma Basis, (ii) the Borrower shall
deliver a certificate from a

 

6



--------------------------------------------------------------------------------

Responsible Officer in form and detail reasonably satisfactory to the
Administrative Agent confirming the foregoing and demonstrating compliance with
the financial covenants after giving effect thereto on a Pro Forma Basis, and
(iii) the aggregate amount of such Restricted Payments shall not exceed an
amount equal to the sum of (A) $50,000,000 plus (B) 50% of cumulative
Consolidated Net Income from the Closing Date, plus (C) 50% of the Net Cash
Proceeds from any Equity Issuances.

2.6. Section 8.11(b) (Financial Covenants – Consolidated Leverage Ratio) is
amended to read as follows:

(b) Consolidated Leverage Ratio. As of the end of each fiscal quarter, the
Consolidated Leverage Ratio will be not greater than:

 

     Fiscal Quarters Fiscal Years    March 31    June 30    September 30   
December 31

2012

   —    3.00:1.0    3.00:1.0    3.00:1.0

2013

   3.25:1.0    3.00:1.0    3.00:1.0    3.00:1.0

2014

   3.25:1.0    3.00:1.0    3.00:1.0    2.75:1.0

2015 and after

   3.00:1.0    2.75:1.0    2.75:1.0    2.75:1.0

Section 3. Representations and Warranties, No Default. Each of the Loan Parties
hereby represents and warrants that as of the Amendment No. 1 Effective Date,
after giving effect to the amendments set forth in this Amendment, (i) no
Default or Event of Default exists and is continuing, (ii) all representations
and warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof, as though made on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, (iii) since the date of the
audited consolidated balance sheet of the Borrower and its Subsidiaries for the
fiscal year ended December 31, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries for such fiscal year, including the notes thereto, there has
been no event or circumstance that has had or would reasonably be expected to
have a Material Adverse Effect, and (iv) each of the updated disclosure
schedules to the Credit Agreement, attached hereto as Exhibit A, are true and
correct in all material respects on and as of the Amendment No. 1 Effective
Date.

Section 4. Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 1 Effective Date”) that the
following conditions have been satisfied:

(i) Consents. The Administrative Agent shall have received (a) signed consents
to this Amendment from the Lenders, and (b) executed signature pages hereto from
each Loan Party;

(ii) Fees. The Administrative Agent shall have received all fees required to be
paid, and all expenses (including the reasonable fees and expenses of legal
counsel), on or before the Amendment No. 1 Effective Date;

(iii) Legal Opinions. The Administrative Agent shall have received a favorable
legal opinion from Barnes & Thornburg, LLP, counsel to the Loan Parties,
covering such matters as the Administrative Agent may reasonably request and
otherwise reasonably satisfactory to the Administrative Agent;

 

7



--------------------------------------------------------------------------------

(iv) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 1
Effective Date certifying that (a) all representations and warranties shall be
true and correct in all material respects on and as of the Amendment No. 1
Effective Date (although any representations and warranties which expressly
relate to a given date or period shall be required to be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be), before and after giving effect to the Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date and
(b) no Default or Event of Default shall have occurred and be continuing and
(c) since the date of the audited consolidated balance sheet of the Borrower and
its Subsidiaries for the fiscal year ended December 31, 2011, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year, including the
notes thereto, there has been no event or circumstance that has had or would
reasonably be expected to have a Material Adverse Effect; and

(v) Closing Certificates. The Administrative Agent shall have received from the
Loan Parties certified copies of resolutions and Organization Documents, or “no
change” certifications from the deliveries made on the Closing Date, and updated
incumbency certificates and specimen signatures, as appropriate.

Section 5. Lender Joinder.

5.1. Each of the Lenders identified on the signature pages hereto as a “New
Lender” (a) represents and warrants that it is either a commercial lender, other
financial institution or other “accredited” investor (as defined in Rule 501(a)
of Regulation D promulgated under the Securities Act of 1933, as amended) that
makes or acquires loans in the ordinary course of business and that it will make
or acquire the Loans for its own account in the ordinary course of business;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements referred to in Section 7.01 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (c) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (e) agrees that, as of the date
hereof, such Lender shall (i) be a party to the Credit Agreement and the other
Loan Documents to which Lenders are a party, (ii) be a “Lender” for all purposes
of the Credit Agreement and the other Loan Documents, (iii) perform all of the
obligations that, by the terms of the Credit Agreement, are required to be
performed by it as a “Lender” under the Credit Agreement, (iv) shall have the
rights and obligations of a Lender under the Credit Agreement and the other Loan
Documents, and (v) ratifies and approves all acts previously taken by the
Collateral Agent on such Lender’s behalf; and (f) agrees to waive the borrowing
notice provisions of Section 2.02(a) of the Credit Agreement with respect to the
advances made by it on the date hereof.

5.2. The Borrower and each of the Guarantors agrees that, as of the date hereof,
each of the Lenders identified on the signature pages hereto as a “New Lender”
shall (a) be a party to the Credit Agreement and the other Loan Documents to
which Lenders are a party, (b) be a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents and (c) have the rights and obligations
of a Lender under the Credit Agreement and the other Loan Documents.

 

8



--------------------------------------------------------------------------------

Section 6. Guarantor Acknowledgment. Each Guarantor acknowledges and consents to
all of the terms and conditions of this Amendment, affirms its Guaranteed
Obligations under and in respect of the Loan Documents and agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge any Guarantor’s obligations under the Loan Documents, except
as expressly set forth therein.

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 8. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

Section 9. Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen PLLC.

Section 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 11. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, any other Agent, the Swing Line Agent or the L/C Issuer,
in each case under the Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document. Except as expressly set forth herein, each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. Each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the validity of the Liens
granted by it pursuant to the Collateral Documents. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the Amendment No. 1 Effective Date, all references to the Credit Agreement
in any Loan Document and all references in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement as amended hereby.

[Signature pages follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:   

HURON CONSULTING GROUP INC.,

a Delaware corporation

      By:   

/s/ C. Mark Hussey

      Name:    C. Mark Hussey       Title:    Executive Vice President, Chief
Financial Officer and Treasurer    GUARANTORS:   

HURON CONSULTING GROUP HOLDINGS LLC,

a Delaware limited liability company

      By:   

/s/ C. Mark Hussey

      Name:    C. Mark Hussey       Title:    Executive Vice President, Chief
Financial Officer and Treasurer      

HURON CONSULTING SERVICES LLC,

a Delaware limited liability company

      By:   

/s/ C. Mark Hussey

      Name:    C. Mark Hussey       Title:    Executive Vice President, Chief
Financial Officer and Treasurer      

HURON MANAGEMENT SERVICES LLC,

formerly known as WELLSPRING MANAGEMENT SERVICES LLC, a Delaware limited
liability company

      By:   

/s/ C. Mark Hussey

      Name:    C. Mark Hussey       Title:    Executive Vice President, Chief
Financial Officer and Treasurer      

HURON DEMAND LLC,

a Delaware limited liability company

      By:   

/s/ C. Mark Hussey

      Name:    C. Mark Hussey       Title:    Executive Vice President, Chief
Financial Officer and Treasurer      

HURON TECHNOLOGIES INC.,

a Delaware corporation

      By:   

/s/ C. Mark Hussey

      Name:    C. Mark Hussey       Title:    Executive Vice President, Chief
Financial Officer and Treasurer   



--------------------------------------------------------------------------------

  

LEGALSOURCE LLC,

a Delaware limited liability company

      By:   

/s/ C. Mark Hussey

      Name:    C. Mark Hussey       Title:    Executive Vice President, Chief
Financial Officer and Treasurer   



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:  

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

     By:   

/s/ Bozena Janociak

     Name:    Bozena Janociak      Title:    Assistant Vice President   



--------------------------------------------------------------------------------

LENDERS:  

BANK OF AMERICA, N.A.,

as L/C Issuer, Swing Line Lender and Lender

    By:  

/s/ David Bacon

    Name:   David Bacon     Title:   SVP    

JPMORGAN CHASE BANK, N.A.,

as Lender

    By:  

/s/ Joseph W. Lococo

    Name:   Joseph W. Lococo     Title:   Officer    

PNC BANK, NATIONAL ASSOCIATION,

as Lender

    By:  

/s/ Jon Hinard

    Name:   Jon Hinard     Title:   Senior Vice President    

BMO HARRIS BANK N.A.,

as Lender

    By:  

/s/ Marc Pressler

    Name:   Marc Pressler     Title:   SVP    

KEYBANK NATIONAL ASSOCIATION,

as Lender

    By:  

/s/ James A. Gelle

    Name:   James A. Gelle     Title:   Vice President  



--------------------------------------------------------------------------------

  

FIFTH THIRD BANK,

as Lender

      By:   

/s/ Brad McDougall

      Name:    Brad McDougall       Title:    Vice President      

THE NORTHERN TRUST COMPANY,

as Lender

      By:   

/s/ John Lascody

      Name:    John Lascody       Title:    Vice President      

RBS CITIZENS, N.A.,

as Lender

      By:   

/s/ R. Michael Newton

      Name:    R. Michael Newton       Title:    Senior Vice President      

THE PRIVATEBANK AND TRUST COMPANY,

as Lender

      By:   

/s/ Jim Feldman

      Name:    Jim Feldman       Title:    Managing Director      

FIRSTMERIT BANK, N.A.,

as Lender

      By:   

/s/ Tim Daniels

      Name:    Tim Daniels       Title:    Vice President   



--------------------------------------------------------------------------------

  

NORTHBROOK BANK & TRUST COMPANY,

as Lender

      By:   

/s/ Nathan Margol

      Name:    Nathan Margol       Title:    Senior Vice President      

COMPASS BANK,

as a New Lender

      By:   

/s/ Jeff Bork

      Name:    Jeff Bork       Title:    Senior Vice President      

ASSOCIATED BANK, NATIONAL ASSOCIATION,

as a New Lender

      By:   

/s/ Adam F. Lutostanski

      Name:    Adam F. Lutostanski       Title:    SVP      

THE HUNTINGTON NATIONAL BANK,

as a New Lender

      By:   

/s/ Lori Cummins-Meyer

      Name:    Lori Cummins-Meyer       Title:    Vice President      

U.S. BANK NATIONAL ASSOCIATION,

as a New Lender

      By:   

/s/ Stephanie Lis

      Name:    Stephanie Lis       Title:    Vice President   



--------------------------------------------------------------------------------

Exhibit A

Updated Disclosure Schedules

Update to Schedule 6.17 - IP Rights



--------------------------------------------------------------------------------

Schedule 6.17

Trademarks:

 

Trademark

  

Registration or

Application Date

  

Registration or
Application No.

  

Jurisdiction

ADAMSGRAYSON    July 31, 2007    3271073    United States AEOS   
December 20, 2011    85/500182    United States AG LOGO    December 18, 2007   
3354871    United States BOOST-IRB    May 4, 2010    3785598    United States
CAR    January 25, 2012    85/524563    United States CLICK    April 21, 2011   
4116232    United States CLICK COMMERCE    December 31, 2002    2668475   
United States DELIVERING VALUE | DRIVING RESULTS    March 9, 2011    4127872   
United States ECRT    November 13, 2007    3335183    United States EFACS   
March 8, 2011    4143973    United States ERCR    November 2, 2010    3869404   
United States EXPERIENCE. REDEFINED.    January 27, 2009    3566372    United
States FVM    May 7, 2009    3958433    United States GLASS & ASSOCIATES   
January 21, 2003    2676492    United States GRANTSXPRESS    December 12, 2011
   85/493245    United States HURON CONSULTING GROUP Logo    February 3, 2009   
3568857    United States HURON EDUCATION    March 8, 2011    85/261252    United
States HURON HEALTHCARE    June 23, 2011    4101995    United States HURON LEGAL
   March 22, 2011    4127935    United States HURON LIFE SCIENCES    March 8,
2011    85/261257    United States HURON Logo    May 18, 2010    3789634   
United States ICA    March 8, 2011    3928873    United States IMPACT   
February 3, 2010    3948929    United States LEGALSOURCE    August 19, 2003   
2752542    United States LEGALSOURCE LEGAL STAFFING SOLUTIONS    January 14,
2003    2674126    United States LES    August 2, 1994    1848333    United
States MOR    September 20, 1994    1855342    United States ONTRAC    October
23, 2001    2499555    United States PATIENT PROGRESSION    March 8, 2005   
2930834    United States PATIENTONTRAC    August 19, 2008    3490156    United
States



--------------------------------------------------------------------------------

Trademark

  

Registration or
Application Date

   Registration or
Application No.    Jurisdiction PORTFOLIO PROCUREMENT METHODOLOGY   
July 8, 2008    3463180    United States R3CON    December 8, 2010    4002028   
United States RAMP    July 15, 2008    3467414    United States REVENUE ASCENT
   March 8, 2011    85/261262    United States SOFTWARE FOR THE BUSINESS OF
RESEARCH    April 21, 2011    4116231    United States STOCKAMP    March 8, 2005
   2930970    United States TRAC    October 5, 1999    2282743    United States
V3LOCITY    September 8, 2009    3680440    United States V3LOCITY logo   
October 21, 2008    3519477    United States WEBRIDGE    April 9, 2002   
2558029    United States WELLSPRING PARTNERS    August 10, 2010    3830771   
United States WELLSPRING STOCKAMP HURON HEALTHCARE LOGO    March 9, 2010   
3986679    United States YOUR MISSION | OUR SOLUTIONS    May 13, 2010    3988380
   United States CLICK COMMERCE    July 29, 2010    1490588    Canada HURON
CONSULTING    August 13, 2010    5346042    Japan HURON CONSULTING GROUP Logo   
December 17, 2010    5377231    Japan HURON CONSULTING GROUP Logo    June 1,
2012    10934123    CTM HURON CONSULTING GROUP    December 18, 2003    002700763
   CTM HURON CONSULTING GROUP    August 13, 2010    5346041    Japan HURON
CONSULTING GROUP    November 24, 2008    104470    Jordan HURON CONSULTING GROUP
   November 24, 2008    104471    Jordan HURON CONSULTING GROUP    November 24,
2008    104772    Jordan HURON CONSULTING GROUP    November 24, 2008    104774
   Jordan



--------------------------------------------------------------------------------

HURON CONSULTING GROUP    December 22, 2008    55247    Qatar HURON CONSULTING
GROUP    December 22, 2008    55248    Qatar HURON CONSULTING GROUP    December
22, 2008    55249    Qatar HURON CONSULTING GROUP    December 22, 2008    55250
   Qatar HURON CONSULTING GROUP Logo    June 7, 2012    57080/2012   
Switzerland HURON CONSULTING GROUP    November 30, 2008    123123    United Arab
Emirates HURON CONSULTING GROUP    November 30, 2008    123124    United Arab
Emirates HURON CONSULTING GROUP    November 30, 2008    123125    United Arab
Emirates HURON CONSULTING GROUP    November 30, 2008    123126    United Arab
Emirates HURON CONSULTING GROUP    May 17, 2002    2300773    United Kingdom
HURON    June 1, 2012    10934057    CTM HURON    December 18, 2003    002700946
   CTM HURON    November 24, 2008    104124    Jordan HURON    November 24, 2008
   104125    Jordan HURON    November 24, 2008    104126    Jordan HURON   
November 24, 2008    104127    Jordan HURON    December 22, 2008    55243   
Qatar HURON    December 22, 2008    55244    Qatar HURON    December 22, 2008   
55245    Qatar HURON    December 22, 2008    55246    Qatar HURON    December 28
2009    1122/61    Saudi Arabia HURON    October 10, 2009    1098/3    Saudi
Arabia HURON    October 10, 2009    1098/4    Saudi Arabia HURON    October 10,
2009    1098/5    Saudi Arabia HURON    June 7, 2012    57079/2012   
Switzerland HURON    November 30, 2008    123119    United Arab Emirates HURON
   November 30, 2008    123120    United Arab Emirates HURON    November 30,
2008    123121    United Arab Emirates HURON    November 30, 2008    123122   
United Arab Emirates HURON    May 17, 2002    2300774    United Kingdom ICA   
January 7, 2009    006946388    CTM



--------------------------------------------------------------------------------

THE HURON GROUP

   May 27, 2009    006323273    CTM

THE HURON GROUP

   October 4, 2007    1608063    India

THE HURON GROUP

   May 29, 2008    896116    Mexico

THE HURON GROUP

   October 16,2008    896162    Mexico

THE HURON GROUP

   May 7, 2009    896168    Mexico

THE HURON GROUP

   May 29, 2008    896170    Mexico

V3LOCITY

   June 11, 2009    006382451    CTM

V3LOCITY

   November 12, 2007    1620252    India

V3LOCITY A HURON SOLUTION

   January 7, 2009    006591978    CTM

V3LOCITY A HURON SOLUTION

   January 24, 2008    1645465    India

Copyrights:

 

Title

  

Status

  

Date

  

Jurisdiction

Effort Certification & Reporting Technology (ECRT)

   Registered TX0006406659    January 27, 2006    United States

ONTRAC Version. 1.5.

   Registered TXU000912528    September 25, 2009    United States

STAT Worklist – IV: Cleveland

   Registered TXU000912533    September 25, 2009    United States

Clinic Foundation TRAC Version 2.7

   Registered TXU000912527    September 25, 2009    United States

ECRT v.3.0.1 - U.S. Copyright

   Registered TX0007247956    April 6, 2010    United States

Healthcare Compliance Professional’s Guide To Clinical Trials

   TX0007411723    October 20, 2008    United States

Loss Reserve Model v. 24.0

   TXU001577052    May 21, 2008    United States

Patents:

None.



--------------------------------------------------------------------------------

Huron Consulting Group Inc.

   Schedule 2.01      

Amendment No. 1

   Schedule of Lenders and Commitments      

 

    Before Giving Effect to
the Amendment     Changes in Revolving Commitments
Pursuant to the Amendment     After Giving Effect to
the Amendment  

Lenders

  Revolving
Commitments     Percent     Revolving
Commitments     Percent     Revolving
Commitments     Percent  

Bank of America, N.A.

  $ 29,785,714.27        19.857142847 %    $ 11,464,285.73        11.758241774
%    $ 41,250,000.00        16.666666667 % 

JPMorgan Chase Bank, N.A.

    27,857,142.86        18.571428573 %      7,892,857.14        8.095238092 % 
    35,750,000.00        14.444444444 % 

KeyBank National Association

    14,357,142.86        9.571428573 %      7,642,857.14        7.838827836 %   
  22,000,000.00        8.888888889 % 

PNC Bank, National Association

    14,357,142.86        9.571428573 %      7,642,857.14        7.838827836 %   
  22,000,000.00        8.888888889 % 

BMO Harris Bank N.A.

    14,357,142.86        9.571428573 %      4,892,857.14        5.018315015 %   
  19,250,000.00        7.777777778 % 

Fifth Third Bank

    12,857,142.86        8.571428573 %      6,392,857.14        6.556776554 %   
  19,250,000.00        7.777777778 % 

RBS Citizens, N.A.

    8,571,428.57        5.714285713 %      7,928,571.43        8.131868133 %   
  16,500,000.00        6.666666667 % 

Compass Bank

        11,000,000.00        11.282051282 %      11,000,000.00       
4.444444444 % 

The Northern Trust Company

    8,571,428.57        5.714285713 %      2,428,571.43        2.490842492 %   
  11,000,000.00        4.444444444 % 

Associated Bank, National Association

        8,250,000.00        8.461538462 %      8,250,000.00        3.333333333
% 

FirstMerit Bank, N.A.

    6,428,571.43        4.285714287 %      1,821,428.57        1.868131867 %   
  8,250,000.00        3.333333333 % 

The Huntington National Bank

        8,250,000.00        8.461538462 %      8,250,000.00        3.333333333
% 

The Private Bank and Trust Company

    6,428,571.43        4.285714287 %      1,821,428.57        1.868131867 %   
  8,250,000.00        3.333333333 % 

U.S. Bank National Association

        8,250,000.00        8.461538462 %      8,250,000.00        3.333333333
% 

Northbrook Bank & Trust Company

    6,428,571.43        4.285714287 %      1,821,428.57        1.868131867 %   
  8,250,000.00        3.333333333 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    $ 150,000,000.00        100.000000000 %    $ 97,500,000.00       
100.000000000 %    $ 247,500,000.00        100.000000000 % 



--------------------------------------------------------------------------------

Huron Consulting Group Inc.           Schedule 2.01                Amendment No.
1           Schedule of Lenders and Commitments                     Before
Giving Effect to     Changes in Term Loans     After Giving Effect to        the
Amendment     Pursuant to the Amendment     the Amendment  

Lenders

   Term Loan      Percent     Term Loan     Percent     Term Loan      Percent  

Bank of America, N.A.

   $ 35,742,857.12         19.857142847 %    $ (1,992,857.12 )      -8.857142773
%    $ 33,750,000.00         16.666666667 % 

JPMorgan Chase Bank, N.A.

     33,428,571.43         18.571428573 %      (4,178,571.43 )     
-18.571428587 %      29,250,000.00         14.444444444 % 

KeyBank National Association

     17,228,571.43         9.571428573 %      771,428.57        3.428571413 %   
  18,000,000.00         8.888888889 % 

PNC Bank, National Association

     17,228,571.43         9.571428573 %      771,428.57        3.428571413 %   
  18,000,000.00         8.888888889 % 

BMO Harris Bank N.A.

     17,228,571.43         9.571428573 %      (1,478,571.43 )      -6.571428587
%      15,750,000.00         7.777777778 % 

Fifth Third Bank

     15,428,571.43         8.571428573 %      321,428.57        1.428571413 %   
  15,750,000.00         7.777777778 % 

RBS Citizens, N.A.

     10,285,714.28         5.714285713 %      3,214,285.72        14.285714293
%      13,500,000.00         6.666666667 % 

Compass Bank

          9,000,000.00        40.000000000 %      9,000,000.00        
4.444444444 % 

The Northern Trust Company

     10,285,714.28         5.714285713 %      (1,285,714.28 )      -5.714285707
%      9,000,000.00         4.444444444 % 

Associated Bank, National Association

          6,750,000.00        30.000000000 %      6,750,000.00        
3.333333333 % 

FirstMerit Bank, N.A.

     7,714,285.72         4.285714287 %      (964,285.72 )      -4.285714293 % 
    6,750,000.00         3.333333333 % 

The Huntington National Bank

          6,750,000.00        30.000000000 %      6,750,000.00        
3.333333333 % 

The Private Bank and Trust Company

     7,714,285.72         4.285714287 %      (964,285.72 )      -4.285714293 % 
    6,750,000.00         3.333333333 % 

U.S. Bank National Association

          6,750,000.00        30.000000000 %      6,750,000.00        
3.333333333 % 

Northbrook Bank & Trust Company

     7,714,285.72         4.285714287 %      (964,285.72 )      -4.285714293 % 
    6,750,000.00         3.333333333 %    

 

 

    

 

 

   

 

 

   

 

 

   

 

 

    

 

 

     $ 180,000,000.00         100.000000000 %    $ 22,500,000.00       
100.000000000 %    $ 202,500,000.00         100.000000000 % 



--------------------------------------------------------------------------------

Huron Consulting Group Inc.

Amendment No. 1

Schedule 2.07(c)

Schedule of Principal Amortization Payments for the Term Loan

After Giving Effect to Amendment No. 1

 

    

Payment Date

   Payment Amount      Percent     Term Loan
Balance              $ 202,500,000.00    1    30-Sep-12    $ 5,000,000.00      
  2.469135802 %      197,500,000.00    2    31-Dec-12    $ 5,000,000.00        
2.469135802 %      192,500,000.00    3    31-Mar-13    $ 5,000,000.00        
2.469135802 %      187,500,000.00    4    30-Jun-13    $ 6,250,000.00        
3.086419753 %      181,250,000.00    5    30-Sep-13    $ 6,250,000.00        
3.086419753 %      175,000,000.00    6    31-Dec-13    $ 6,250,000.00        
3.086419753 %      168,750,000.00    7    31-Mar-14    $ 6,250,000.00        
3.086419753 %      162,500,000.00    8    30-Jun-14    $ 6,250,000.00        
3.086419753 %      156,250,000.00    9    30-Sep-14    $ 6,250,000.00        
3.086419753 %      150,000,000.00    10    31-Dec-14    $ 6,250,000.00        
3.086419753 %      143,750,000.00    11    31-Mar-15    $ 6,250,000.00        
3.086419753 %      137,500,000.00    12    30-Jun-15    $ 7,500,000.00        
3.703703704 %      130,000,000.00    13    30-Sep-15    $ 7,500,000.00        
3.703703704 %      122,500,000.00    14    31-Dec-15    $ 7,500,000.00        
3.703703704 %      115,000,000.00    15    31-Mar-16    $ 7,500,000.00        
3.703703704 %      107,500,000.00    16    30-Jun-16    $ 7,500,000.00        
3.703703704 %      100,000,000.00    17    30-Sep-16    $ 7,500,000.00        
3.703703704 %      92,500,000.00    18    31-Dec-16    $ 7,500,000.00        
3.703703704 %      85,000,000.00    19    31-Mar-17    $ 7,500,000.00        
3.703703704 %      77,500,000.00    20    30-Jun-17    $ 7,500,000.00        
3.703703704 %      70,000,000.00    21    Maturity Date*    $ 70,000,000.00   
     34.567901235 %      —           

 

 

    

 

 

          $ 202,500,000.00         100.000000000 %   

 

* August 31, 2017